Citation Nr: 0021256	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back strain, to include 
as secondary to the veteran's service-connected shell 
fragment wounds of the left and right lower legs.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1975.

This matter comes before the Board of Veterans' Affairs (BVA 
or Board) on appeal from an October 1992 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In a July 1997 decision, the Board affirmed the RO's denial 
of the veteran's claim of entitlement to service connection 
for back strain, to include as secondary to service-connected 
shell fragment wounds of the left and right lower legs.  The 
veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in July 1999, the Court vacated the 
Board's denial of service connection for back strain and 
remanded this case back to the Board for further 
adjudication.  The Board also observes that the Court's July 
1999 Memorandum Decision indicates that the veteran had 
abandoned his appeal of the Board's denial of entitlement to 
secondary service connection for headaches.  The Board 
remanded this case back to the RO for further development and 
the case has since been returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's currently diagnosed back strain was not 
present during service or for many years thereafter and is 
not causally or etiologically related to service or a 
service-connected disability.



CONCLUSION OF LAW

A back strain was not incurred in or aggravated by service 
and is not proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to him is required in order to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1999).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (1999).  Specifically, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The Board has reviewed the veteran's service medical records, 
which contain no evidence of complaints of, or treatment for, 
any back symptomatology during the veteran's period of active 
duty service.

The veteran first complained of a back condition in a May 
1989 statement, and the earliest medical evidence of record 
of a back disorder is the report of a June 1992 VA orthopedic 
examination, during which he complained of lumbosacral 
paraspinal pain radiating into the left thigh with prolonged 
standing.  Range of motion testing of the lumbar spine 
revealed flexion to 90 degrees, extension to 35 degrees, 
right rotation to 35 degrees, left rotation to 35 degrees, 
right lateral abduction to 40 degrees, and left lateral 
abduction to 40 degrees.  The diagnosis was lumbosacral 
paraspinal pain, with mild pain on palpation and without 
limitation of motion at the time of the examination.

During a November 1993 VA examination, the veteran complained 
of occasional pain in his back, with no history of a back 
injury.  Upon examination, an increase in the normal lumbar 
lordosis was noted.  However, range of motion testing 
revealed flexion to more than 90 degrees, backward bending to 
more than 20 degrees, lateral bending in each direction to 45 
degrees, and rotation to more than 35 degrees.  No complaints 
of pain were noted.  The diagnosis was chronic lumbosacral 
strain, with spondylolisthesis at L5-S1.

In March 1996, the veteran underwent a VA examination with an 
examiner who had an opportunity to review his claims file.  
During this examination, he complained of stiffness and 
discomfort in his back.  He noted that his back symptoms were 
usually worse in cold weather and rarely troublesome in the 
summer.  The examination showed spinal alignment to be within 
normal limits.  There were no postural abnormalities or fixed 
deformities.  There was, however, a mild accentuation of 
lumbar lordosis and thoracic kyphosis.  There was no spinal 
or paraspinal tenderness to palpation.  Straight leg raising 
was limited bilaterally, secondary to tightness and pain in 
the hamstrings.  Both legs appeared to be of equal length.  
The veteran's gait and walking on heels and toes were within 
normal limits.  Range of motion testing showed forward 
flexion to 90 degrees, backward extension to greater than 35 
degrees, left and right lateral flexion to more than 35 
degrees, and left and right rotation to 35 degrees.  There 
was no objective evidence of pain on motion or neurological 
involvement.  The diagnosis was lumbar paraspinal pain and 
stiffness, with symptoms that were mild at the current time 
and not significantly interfering with the veteran's 
lifestyle.

The RO returned the March 1996 VA examination report to the 
examiner for an opinion regarding the etiology of the 
veteran's back strain.  The examiner returned the report in 
August 1996, and he included an opinion that the veteran's 
back discomfort was likely due to a grade I spondylolisthesis 
at L5-S1 and was not a result of injuries to his lower 
extremities.  The examiner also indicated that it was 
"possible that a period of abnormal gait at the time of 
shell fragment wounds may have led to a worsening of 
symptoms." 

Following the Board's February 2000 remand, the veteran 
underwent a VA examination in March 2000.  The report of this 
examination indicates that the examiner had an opportunity to 
"extensively" review the veteran's claims file, and the 
examination report includes a summary of the medical history 
described above.  The examiner noted that the veteran's 
current complaints were of pain in the low back radiating 
down the posterior left leg to the knee.  This pain was noted 
to be only intermittent, as it occurred during flare-ups.  X-
rays revealed spondylolisthesis, grade I, at L5-S1.  While 
the examiner conducted a physical examination, with attention 
to the veteran's service-connected wounds, this examiner 
found "no evidence for a low back condition in either the 
medical record or in the examination today or at any point 
other than when applying for disability."  The examiner 
acknowledged the finding of spondylolisthesis of L5-S1 but 
found that this "has at no point been disabling enough for 
him to seek any kind of medical care."  In this regard, the 
examiner noted that the veteran had a normal gait and had 
reported that he could walk "for miles."  

As to the previous examiner's statement that it was possible 
that a period of abnormal gait at the time of the shell 
fragment wounds might have led to a worsening of symptoms, 
the examiner who conducted the March 2000 examination 
indicated that "there is nothing in the record to indicate 
that this indeed happened or that the veteran had any 
symptoms at that time that an abnormal gait would cause to 
worsen."  The examiner thus concluded that the veteran's 
current back complaints, "which do not clinically constitute 
a disorder," were not at least as likely as not 
etiologically related to his service-connected shell fragment 
wounds of the left and right lower legs.  Specifically, the 
examiner found that it was not at least as likely as not that 
the veteran's service-connected wounds chronically worsened 
or permanently increased the severity of any diagnosed back 
disorder, since there was only a radiologic disorder.

X-rays of the lumbar spine performed by Diagnostic Imaging 
Consultants in Cincinnati, Ohio in April 2000 revealed L5-S1 
spondylolisthesis of approximately 30 percent (Grade II), 
most likely related to L5 spondylolysis; and moderate to 
severe L5-S1 spondylosis.

Also, in April 2000, the veteran was examined by Brian Mouch, 
D.C., who described the veteran's initial Vietnam-era 
injuries but did not indicate that he had reviewed the 
veteran's claims file.  Dr. Mouch questioned the VA's 
assertion that the veteran's walks were pain-free and 
indicated a higher degree of back disability than had been 
previously shown.  Specifically, upon physical examination, 
the veteran exhibited palpatory tenderness along the left 
side of the sacrum, at the left ischium, at the left S1 
joint, and over the L5-S1 interspace.  Also, the veteran had 
soreness at the cervicothoracic junction and in the 
suboccipital region.  Range of motion was described as 
"decreased and asymmetric."  Dr. Mouch also noted that the 
veteran demonstrated significant pelvic unleveling, with the 
left side having moved laterally to the left and postero-
inferiorward than to the right, and that such pelvic 
imbalance "creates a lot of tension on the annular fibers of 
the L4/L5 discs" and predisposed the veteran to further disc 
involvement.  In the opinion of Dr. Mouch, this was the 
"likely culprit" for his progressive low back and leg pain.  

Also, Dr. Mouch indicated that that the veteran's initial in-
service injuries "certainly could have fractured the pars 
interarticularis of L5," although he had no x-rays to prove 
this, and he stated that the mechanical problems with the 
pelvis "certainly could be gait-related."  In view of the 
nature of the in-service 1970 injury, Dr. Mouch opined that 
the veteran's current back symptoms, the biomechanical 
imbalance, and the gait abnormalities were causally related 
to the injury.

In this case, the medical evidence of record suggestive of an 
etiological relationship between the veteran's current back 
strain and either service or his service-connected shell 
fragment wounds of the right and left lower legs consists of 
the notation of the examiner who conducted the March 1996 VA 
spine examination and Dr. Mouch's April 2000 statement.  

The Board acknowledges that the examiner who examined the 
veteran in March 1996 had an opportunity to review the 
veteran's claims file, but his opinion is phrased in language 
("may have") which is indicative of a less than definite 
finding.  In other words, this examiner suggested a 
possibility, rather than a likelihood, that a period of 
abnormal gait at the time of the shell fragment wounds led to 
a worsening of back symptoms.

With regard to Dr. Mouch's April 2000 statement, the Board 
observes that this doctor clearly related the veteran's 
current low back problems to his current pelvis problems, but 
he also stated only that the pelvis problems "could be" 
gait related.  Again, this opinion, to the extent that it 
suggests a causal relationship between the veteran's low back 
problems and his service-connected lower leg disabilities, is 
tenuous and indefinite in nature.  The Board would also 
observe that the medical evidence does not does disclose the 
presence of any gait abnormality.  Dr. Mouch also suggested 
that the veteran's back problems might be due to a possible 
fracture of the pars interarticularis of L5.  However, he 
acknowledged that he did not have x-ray evidence of such a 
fracture, and there is no other indication from this 
statement that he had an opportunity to review the veteran's 
claims file.  The Board would point out that no such fracture 
is indicated anywhere in the claims file.

By contrast, the VA examiner who conducted the March 2000 
examination provided a more definite and unambiguous opinion 
as to the existence of a causal relationship between current 
back strain and either service or a service-connected 
disability.  In fact, this examiner questioned whether there 
actually was a back disorder beyond the veteran's 
spondylolisthesis of L5-S1 and indicated that the opinion of 
the examiner who examined the veteran in March 1996 was not 
supported in any way by the medical evidence of record.  This 
examiner's conclusion was that no causal relationship existed 
between any claimed low back disorder and either service or a 
service-connected disability.

The Court has held that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given to 
the evidence."  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  In the present case, the Board finds that the 
opinion of the VA examiner who examined the veteran in March 
2000, that no causal relationship existed between any claimed 
back disorder and either service or a service-connected 
disability, is definite in nature and supported by a 
comprehensive rationale based upon specific evidence of 
record.  By contrast, the examiner who examined the veteran 
in March 1996 used less definite language in suggesting a 
possible causal connection and did not provide any further 
rationale or cite to medical records in support of his 
relatively indefinite opinion.  

Similarly, Dr. Mouch's April 2000 opinion regarding a 
possible link between the veteran's back and gait problems is 
tenuous in nature, and his theory about a possible lumbar 
spine fracture in service is entirely unsupported by the 
record as a whole.  The Board therefore attaches more 
probative value to the March 2000 examination report than to 
either the March 1996 examination report or the April 2000 
opinion of Dr. Mouch.  As such, the Board observes that the 
medical evidence of record supporting the veteran's claim is 
not in equipoise with that evidence which does not support 
his claim.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, set forth in lay statements 
received by the RO between February 1992 and June 1994.  The 
veteran has contended that his low back pain makes normal 
walking very difficult, and he has related this pain to his 
service-connected shell fragment wounds of the right and left 
lower legs.  In this regard, the Board would point out that 
38 U.S.C.A. § 1154(b) (West 1991) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a causal 
relationship between such disability and service.  See also 
Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  In this 
case, even assuming that the veteran currently suffers from 
back strain, he has not been shown to possess the requisite 
medical expertise needed to provide a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran's lay contentions, therefore, lack 
probative value.

Overall, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran's currently 
diagnosed back strain was not present during his period of 
active duty service, or for many years thereafter, and his 
current disorder is not proximately due to, or the result of, 
any service-connected disability.  For these reasons, service 
connection for back strain must be denied.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for back strain, to include as secondary 
to service-connected shell fragment wounds of the left and 
right lower legs, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

